IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-41158
                         Summary Calendar



PAUL H. MITCHELL,

                                          Plaintiff-Appellant,

versus

JOSEPH K. PRICE, Warden, Coffield Unit;
UNKNOWN SMITH, Major, Coffield Unit;
BILLY LAYTON,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       UDC No. 6:96-CV-398
                       - - - - - - - - - -
                         August 07, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Texas state prisoner Paul H. Mitchell, no. 527550, appeals

the district court’s grant of summary judgment for the defendants

in his 42 U.S.C. § 1983 action.   Mitchell argues that the

defendants assigned him to work on a hoe squad in violation of

his medical restrictions.   Mitchell, however, was assigned to a

medical hoe squad which complied with his medical restrictions.

Mitchell does not demonstrate that the defendants had any actual

knowledge that such a work assignment aggravated a serious

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-41158
                                -2-

medical condition.   See Jackson v. Cain, 864 F.2d 1235, 1246 (5th

Cir. 1989).   Viewing the evidence in the light most favorable to

Mitchell, we conclude that the district court did not err by

granting summary judgment for the defendants and dismissing the

action with prejudice.   See Fraire v. City of Arlington, 957 F.2d

1268, 1273 (5th Cir. 1992).

     Mitchell’s motions for a jury demand and to file a reply

brief out of time are DENIED as unnecessary.

     AFFIRMED.   MOTIONS DENIED.